 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.1 Filed 11/13/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN

TERESA J. SCHMIDT,
                                         Case No.

     Plaintiff,                          Judge:
                                         Magistrate Judge:
v.

LOWE’S COMPANIES, INC.
LOWE’S HOME CENTERS, INC., and
LOWE’S HOME CENTERS, LLC,

     Defendants.


       NOTICE OF FILING NOTICE OF REMOVAL (CIRCUIT COURT)

      NOTICE OF FILING NOTICE OF REMOVAL (FEDERAL COURT)

              NOTICE OF REMOVAL OF CAUSE TO THE
             UNITED STATES DISTRICT COURT FOR THE
        WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

                              VERIFICATION

                      APPEARANCE (FEDERAL COURT)




                                     1
 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.2 Filed 11/13/20 Page 2 of 12




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN

TERESA J. SCHMIDT,
                                          Case No.

      Plaintiff,                          Judge:
                                          Magistrate Judge:

v.

LOWE’S COMPANIES, INC.
LOWE’S HOME CENTERS, INC., and
LOWE’S HOME CENTERS, LLC.

      Defendants.


            NOTICE OF FILING REMOVAL OF CAUSE TO THE
              UNITED STATES DISTRICT COURT FOR THE
         WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

      PLEASE TAKE NOTICE that, pursuant to 28 USC §1441, Defendants,

Lowe’s Home Centers, Inc., improperly named in Plaintiff’s Complaint, now

known as Lowe’s Home Centers, LLC, and Lowe’s Companies, Inc., improperly

included in Plaintiff’s Complaint, [hereinafter “Lowe’s”], and hereby file with

the Clerk of the Court a copy of their Notice of Removal, attached hereto, and

which was filed with the United States District Court, Western District of

Michigan, on November 13, 2020.




                                      1
 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.3 Filed 11/13/20 Page 3 of 12




                                     PLUNKETT COONEY

DATED: 11/13/20                        /s/Ridley S. Nimmo, II
                                       RIDLEY S. NIMMO, II (P54783)
                                       Attorneys for Defendants
                                       111 East Court Street, Suite 1B
                                       Flint, MI 48502
                                       (810) 342-7010

                   CERTIFICATE OF ELECTRONIC FILING

Ridley S. Nimmo, II certifies that a copy of the Removal documents and this
Certificate of Electronic Filing was electronically filed with the United States
District Court, Western District of Michigan, in the above cause on 11/13/20.
A copy will be provided to counsel of record via first class mail. I declare
under the penalty of perjury that the above statement is true to the best of my
knowledge, information and belief.

                                    /s/Ridley S. Nimmo, II
                                    Ridley S. Nimmo, II (P54783)
                                    Attorney for Defendants
                                    111 E. Court Street, Suite 1B
                                    Flint, MI 48502
                                    810-342-7010
                                    rnimmo@plunkettcooney.com




                                       2
 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.4 Filed 11/13/20 Page 4 of 12




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

TERESA J. SCHMIDT,
                                          Case No.

       Plaintiff,                         Judge:
                                          Magistrate Judge:
v.

LOWE’S COMPANIES, INC.
LOWE’S HOME CENTERS, INC., and
LOWE’S HOME CENTERS, LLC.

       Defendants.


     NOTICE OF REMOVAL FOR CAUSE TO THE UNITED STATES DISTRICT
      COURT FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN
                             DIVISION

       NOW COME Defendants, Lowe’s Home Centers, Inc., improperly named

in Plaintiff’s Complaint, now known as Lowe’s Home Centers, LLC, and Lowe’s

Companies, Inc., improperly included in Plaintiff’s Complaint, [hereinafter

“Lowe’s”], by and through their attorneys, Plunkett Cooney, pursuant to 28

U.S.C.A. §§ 1332, 1441 and 1446, hereby files this Notice of Removal of the

above-captioned matter to the United States District Court for the Western

District of Michigan, from the Ingham County Circuit Court where the action is

now pending and states as follows:




                                      1
 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.5 Filed 11/13/20 Page 5 of 12




      1.    The above-captioned matter was filed in Ingham County Circuit

Court on or about July 23, 2020, and is now pending in that court.

      2.    Defendants Lowe’s first received a copy of the Summons and

Complaint in this matter on or about October 19, 2020.

      3.    The above-captioned matter is a suit at common law of a civil

nature brought by Plaintiff, Teresa J. Schmidt, in which the Plaintiff seeks

monetary damages as a result of Defendant’s alleged negligence.

      4.    The above-captioned matter involves a controversy which is

wholly between citizens of different states in that at the time of the

commencement of this action in Ingham County Circuit Court, the Plaintiff was

a citizen and resident of the City of Holt, County of Ingham, State of Michigan;

and the Defendants Lowe’s, were, and still are, foreign corporations under the

laws of the State of North Carolina and their principal place of business in

North Carolina (and Lowe’s Home Centers, LLC is a manager-managed LLC

with a single member, Lowe’s Companies, Inc., Lowe’s Companies, Inc. is a

North Carolina corporation.).

      5.    This action is one over which the District Courts of the United

States are given original jurisdiction.

      6.    The time within which Defendants are required to file this Notice

of Removal to Federal Court has not yet expired.


                                          2
 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.6 Filed 11/13/20 Page 6 of 12




      7.    According to the allegations in Plaintiff’s Complaint, Plaintiff seeks

to recover monetary damages in connection with alleged injuries sustained as

a result of Defendants alleged negligence.

      8.    According to Plaintiff’s Complaint, attached as Exhibit A, Plaintiff

seeks to recover damages in excess of $25,000, exclusive of interest and costs

in this matter, for injuries Plaintiff alleges are serious, permanent and

ongoing. Further, it is clear from Plaintiff’s pre-suit settlement demands that

Plaintiff is claiming damages in excess of $75,000.00 and that the amount in

controversy is presently in excess of the same.

      9.    Defendants file with this Notice a copy of all process, pleadings

and orders served upon Defendants in this action (See Exhibit A).

      10.   This action is removable to this Court under and by virtue of the

acts of Congress of the United States.

      11.   Defendants have served written notice of the filing of this Notice

as required by 28 U.S.C.A. § 1446(d).

      12.   A copy of this Notice will be filed with the Clerk of the Ingham

County Circuit Court, as required by 28 U.S.C.A. § 1446(d).

      WHEREFORE, Defendants Lowe’s respectfully request that they may

effectuate removal of this action from the Circuit Court for the County of

Ingham, State of Michigan, to the United States District Court for the Western


                                         3
 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.7 Filed 11/13/20 Page 7 of 12




District of Michigan, and that this action proceed in this Court as an action

properly removed.

                                   Respectfully submitted,

                                   PLUNKETT COONEY


Dated: 11/13/20                    /s/Ridley S. Nimmo, II
                                   RIDLEY S. NIMMO, II (P54783)
                                   Attorneys for Defendants
                                   111 E. Court Street, Suite 1B
                                   Flint, MI 48502
                                   (810) 342-7010




                                     4
 Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.8 Filed 11/13/20 Page 8 of 12




                                  STATE OF MICHIGAN
                   IN THE CIRCUIT COURT FOR THE COUNTY OF INGHAM

THERESA J. SCHMIDT,

      Plaintiff,                                        Case No. 20-390-NO

v.                                                      Judge: James S. Jamo

LOWE’S COMPANIES, INC.,
LOWE'S HOME CENTERS, INC., and
LOWE’S HOME CENTERS, LLC,

      Defendants.

SINAS, DRAMIS, LARKIN, GRAVES &                     PLUNKETT COONEY
WALDMAN, P.C.                                       RIDLEY S. NIMMO, II (P54783)
DANIEL S. ZICK (P77950)                             Attorneys for Defendants
Attorneys for Plaintiff                             111 E. Court Street, Suite 1B
3380 Pine Tree Road                                 Flint, MI 48502
Lansing, MI 48911-4207                              (810) 342-7010 (810) 232-3159 Fax
(517) 394-7500                                      rnimmo@plunkettcooney.com
danielzick@sinasdramis.com

                            NOTICE OF FILING REMOVAL
                      WITH THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN

      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §1441, Defendants, Lowe’s Home

Centers, Inc., improperly named in Plaintiff’s Complaint, now known as Lowe’s Home

Centers, LLC, and Lowe’s Companies, Inc., hereby file their Notice of Removal, a copy of

which is attached hereto and which was filed with the United States District Court, Western

District of Michigan on November 13, 2020.




                                             4
  Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.9 Filed 11/13/20 Page 9 of 12




                                                                         PLUNKETT COONEY


Date: 11/13/20                                                           By:           ___________________
                                                                         RIDLEY S. NIMMO, II (P54783)
                                                                         Attorneys for Defendants
                                                                         111 E. Court St., Suite 1B
                                                                         Flint, MI 48502
                                                                         (810) 342-7010 (810) 232-3159 Fax
                                                                         rnimmo@plunkettcooney.com




                     PROOF OF SERVICE

The undersigned certifies that the foregoing instrument was
served upon all parties to the above cause to each of the
attorneys of record herein at their respective addresses disclosed
on the pleadings on November 13, 2020.

By:       Overnight Courier   Facsimile                 E-mailed
          Hand Delivered    X U.S. Mail                 Other
          Certified Mail      Scanned



Signature:____________________________________________________________
          Christine Knotts




Open.28226.04917.25233506-1




                                                                   5
Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.10 Filed 11/13/20 Page 10 of 12



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

TERESA J. SCHMIDT,
                                           Case No.

       Plaintiff,                          Judge:
                                           Magistrate Judge:
v.

LOWE'S COMPANIES,INC.
LOWE'S HOME CENTERS,INC., and
LOWE'S HOME CENTERS,LLC,

       Defendants.


                                 VERIFICATION
       RIDLEY S. NIMMO,II, being first duly sworn, deposes and says that he is
the attorney for Defendants Lowe's and that the foregoing Notice of Removal
is true in substance and in fact to the best of his knowledge, information, and
belief.



Subscribed and sworn to before me on         Respectful        itted:
November 13, 2020.



Kathaleen M. Forde, Notary Public            RIDLEY S. NIMMO,II (P54783)
Oakland County, Michigan                     Attorneys for Defendants
Acting in Genesee County, Michigan           111 E. Court Street, Suite 1B
My Commission Expires: 4/16/25               Flint, MI 48502
                                             (810) 342-7010




                                       1
Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.11 Filed 11/13/20 Page 11 of 12




                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN

TERESA J. SCHMIDT,
                                         Case No.

     Plaintiff,                          Judge:
                                         Magistrate Judge:
v.

LOWE’S COMPANIES, INC.
LOWE’S HOME CENTERS, INC., and
LOWE’S HOME CENTERS, LLC,

     Defendants.


                              APPEARANCE

     PLEASE ENTER my Appearance as attorney in the above-entitled matter

for the named Defendants.

                                   Respectfully submitted,

                                   PLUNKETT COONEY

Dated: 11/13/20                    /s/Ridley S. Nimmo, II
                                   RIDLEY S. NIMMO, II (P54783)
                                   Attorneys for Defendants
                                   111 E. Court Street, Suite 1B
                                   Flint, MI 48502
                                   (810) 342-7010




                                     1
Case 1:20-cv-01096-JTN-PJG ECF No. 1, PageID.12 Filed 11/13/20 Page 12 of 12




                   CERTIFICATE OF ELECTRONIC FILING

Ridley S. Nimmo, II certifies that a copy of the Appearance and this Certificate
of Electronic Filing was electronically filed with the United States District
Court, Western District of Michigan, in the above cause on 11/13/20. A copy
will be provided to counsel of record via first class mail. I declare under the
penalty of perjury that the above statement is true to the best of my
knowledge, information and belief.

                                    /s/Ridley S. Nimmo, II
                                    Ridley S. Nimmo, II (P54783)
                                    Attorney for Defendants
                                    111 E. Court Street, Suite 1B
                                    Flint, MI 48502
                                    810-342-7010
                                    rnimmo@plunkettcooney.com




                                       2
